Law Offices of Thomas E. Puzzo, PLLC 4th Street Seattle, Washington 98115 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 March 11, 2011 VIA EDGAR Karl Hiller Branch Chief U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Rouge Resources Ltd. (the “Company”) Form 20-F for the Fiscal Year Ended January 31, 2010 Filed June 18, 2010 Form 20-F/A for the Fiscal Year ended January 31, 2010 Filed February 15, 2011 Response Letter dated February 10, 2011 File No. 1-31799 Dear Mr. Hiller, This response to the staff’s comment letter dated March 4, 2011, is submitted to the staff’s oral request to the Company to not file an Amendment No. 2 to Form 20-F, but to submit this response proposing the changes to Amendment No. 1 to Form 20-F instead. The staff’s comments are reproduced in bold italics in this letter, and the Company’s responses to the staff’s comments follow each staff comment. In its responses, the Company is agreed to change or supplement the disclosures in an amendment to Amendment No. 1 to Form 20-F. The Company is doing so in the spirit of cooperation with the staff, and not because it believes that its prior filing is materially deficient or inaccurate. Accordingly, any changes implemented in future filings should not be taken as an admission that prior disclosures were in any way deficient. In response to the staff’s comments in their March 4, 2011 letter, we respectfully submit the following information on behalf of our client: 1 Form 20-F for the Fiscal Year Ended January 31, 2010 Off-balance Sheet Arrangements, page 22 1. We note your response to comment one in our letter dated January 19, 2011 in which you disclose material contracts under this heading.However, these contracts do not satisfy the definition of “off-balance sheet arrangements” under Item 5.E of Form 20-F.We reissue prior comment one. Company response:The Company believes that it has no off-balance sheet arrangements and proposes to delete all the text under Section 5.3 on page 22, and replace the deleted text with the following statement:“The Company has no off-balance sheet arrangements.” Controls and Procedures, page 43 2. Your disclosure explaining that there have been no change in your internal controls over financial reporting during the fourth quarter of the year ended October 31, 2010 that had materially affected, or is reasonably likely to materially affect, the Company’s internal controls over financial reporting does not comply with Item 15T(c) of from 20-F. This guidance required that you disclose any change in your internal control over financial reporting that occurred during the period covered by the report (rather than during the most recent quarter), that has materially affected, or is reasonably likely to materially affect your internal control over financial reporting.Please modify your disclosure accordingly and resolve the inconsistency noted in your fiscal year-end date. Company response:The Company proposes correct the date from October 31, 2010 to December 31, 2010. Exhibit 1 Financial Statements Auditor’s Report, page 1 3. We note your response to comment eight in our letter dated January 18, 2011 in which you indicate that the report from your former auditor was included in the amendment.However, we note that you filed a consent from your former auditor at Exhibit 5.2 rather than their audit report.We re-issue prior comment eight. Company response:The Company proposes to submit the report from its former auditor instead on incorporating it by reference to the prior filing in which it was included. 2 4. We note that Dale Matheson Carr-Hilton Labonte LLP makes reference to the report issued by your former auditor, dated May 8, 2008.However, the consent from your former auditor at Exhibit 5.2 indicates that the audit report was dated May 28, 2008.Please resolve this inconsistency by obtaining a revised report from your auditor. Company response:The Company proposes to submit a revised report from its auditor referencing the May 28, 2008 date instead of a May 8, 2008. Engineering Comments 5. We note your response to comment 12 indicating your disclosures pertaining to the Barrick Gold property had been deleted.However, we see that you have retained similar references in your amended filing in the first paragraph on page 10 and the sixth paragraph on page 15.Please remove all disclosures concerning mineral properties in which you do not have an interest.We reissue prior comment 12. Company response:The Company proposes to remove the text “Hemlo Gold Mines is 20km south of the Property and currently being mined by Barrick Gold Corp.” from page 10 and “It is close to the world class 21 million ounce Hemlo gold deposit, currently being mined by Barrick Gold Corp.” from page 15. Please contact the undersigned to confirm whether the Company may file Amendment No. 2 to its Form 20-F. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo 3
